ORDER

PER CURIAM.
Charles Terrell appeals the Judgment of the Circuit Court of Warren County, the Honorable Keith M. Sutherland presiding. Terrell was convicted of trafficking in the second degree. Terrell’s conviction was affirmed by this Court. Terrell filed a Rule 29.15 motion for post-conviction relief, alleging ineffective assistance by his trial counsel. The motion was denied after an evidentiary hearing.
On appeal, Terrell argues that the Circuit Court erred when it denied his Rule 29.15 motion. Terrell claims his trial counsel was ineffective because counsel filed to offer into evidence documentation from Liberty Mutual Insurance Company and U.S. Bank to establish that the source *745of money indicated on a deposit slip found in the car by the police was an insurance settlement with Appellant.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.